Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The claim amendment filed on 10/29/2021 is entered. 
Claims 1, 8, and 15 are further amended herein, and claims 5-6, 12-13, and 19-20 are canceled. 
Claims 1-4, 7-11, and 14-18 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, McCord Rayburn (Reg. #64,908), on 01/26/2022.
The application has been amended as follows:
In the Claims:
This listing of claims will replace all prior versions and listings of claims in this application:Claim 1: (Currently Amended) A system for geographic resource mapping, the system comprising:
 a memory device with computer-readable program code stored thereon; a communication device connected to a network; and a processing device, wherein the processing device is configured to execute the computer-readable program code to:	receive, from a user device associated with a user, a geographic location for a proposed resource site, a resource site type for the proposed resource site, interaction types for the proposed resource site, and resource types for the proposed resource site; 
extract historical interaction information associated with the geographic location and the user from an interaction database, wherein the interaction database comprises interaction amounts associated with recorded interactions, resource types associated with the recorded interactions, and resource amounts associated with the recorded interactions, and wherein the interaction database stores data from an incoming data stream in real-time; 
generate a first resource map for the geographic location based on the historical interaction information and the proposed resource site, wherein the first resource map comprises a history of previous users at the geographic location, historical resource sites at the geographic location, the historical interaction information associated with the geographical location, historical resource types of the historical resource sites, historical resource amounts of the historical resource sites, and a first visualization of the geographic location with respect to other resource sites related to the proposed resource site; 

based on the landscape score falling below a predetermined threshold, reject the proposed resource site at the geographic location; 
extract, based on rejecting the proposed resource site at the geographic location, historical information associated with other geographic locations from the interaction database; 
calculate, based on the resource site type for the proposed resource site, the interaction types for the proposed resource site, the resource types for the proposed resource site, and the historical interaction information associated with the other geographic locations, landscape scores for the other geographic locations; 
identify, based on the landscape scores for the other geographic locations, potential geographic locations; 
generate a second resource map for the other geographic locations based on the historical interaction information and the proposed resource site, wherein the second resource map comprises a history of previous users at the other geographic locations, historical resource sites at the other geographic locations, the historical interaction information associated with the other geographic locations, and a second visualization of the other geographic locations; 
wherein the processing device is further configured to generate a geofenced area around the geographic location based off of the landscape score, wherein the first and second resource maps are defined by the geofenced area;
wherein the processing device is further configured to recalculate the geofenced area based on real time updates to the landscape score; 
provide and display the second resource map for the other geographic locations to the user on the user device via a user application.
2. (Original) The system of claim 1, wherein the processing device is further configured to provide an alternative geographic location for the proposed resource site based on the landscape score falling below a predetermined threshold.  
3. (Original) The system of claim 2, wherein the landscape score is a first landscape score, and wherein providing the alternative geographic location further comprises calculating a second landscape score for the alternative geographic location, wherein the second landscape score is higher than the predetermined threshold or the first landscape score.
4. (Currently Amended) The system of claim 1, wherein the processing device is configured to execute the computer-readable program code to, when generating the first resource map further comprises displaying the map, display the first resource map as a heat map for the proposed resource site and the other resource sites for the geographic location in an interactive user interface presented in an application on a the user application on the user device.
5. (CANCELED)
6. (CANCELED)

8. (Currently Amended) A computer-implemented method for geographic resource mapping, the computer-implemented method comprising: 
receiving, from a user device associated with a user, a geographic location for a proposed resource site, a resource site type for the proposed resource site, interaction types for the proposed resource site, and resource types for the proposed resource site; 
extracting historical interaction information associated with the geographic location and the user from an interaction database, wherein the interaction database comprises interaction amounts associated with recorded interactions, resource types associated with the recorded interactions, and resource amounts associated with the recorded interactions, and wherein the interaction database stores data from an incoming data stream in real-time; Appl. No.: 16/905,459 Amdt. Dated: October 29, 2021 Reply to Office Action of August 3, 2021 Page 6 of 22 
generating a first resource map for the geographic location based on the historical interaction information and the proposed resource site, wherein the first resource map comprises a history of previous users at the geographic location, historical resource sites at the geographic location, the historical interaction information associated with the geographical location, historical resource types of the historical resource sites, historical resource amounts of the historical resource sites, and a first visualization of the geographic location with respect to other resource sites related to the proposed resource site; 

based on the landscape score falling below a predetermined threshold, rejecting the proposed resource site at the geographic location; 
extracting, based on rejecting the proposed resource site at the geographic location, historical information associated with other geographic locations from the interaction database; calculating, based on the resource site type for the proposed resource site, the interaction types for the proposed resource site, the resource types for the proposed resource site, and the historical interaction information associated with the other geographic locations, landscape scores for the other geographic locations; identifying, based on the landscape scores for the other geographic locations, potential geographic locations; 
generating a second resource map for the other geographic locations based on the historical interaction information and the proposed resource site, wherein the second resource map comprises a history of previous users at the other geographic locations, historical resource sites at the other geographic locations, the historical interaction information associated with the other geographic locations, and a second visualization of the other geographic locations; 
wherein the processing device is further configured to generate a geofenced area around the geographic location based off of the landscape score, wherein the first and second resource maps are defined by the geofenced area;
wherein the processing device is further configured to recalculate the geofenced area based on real time updates to the landscape score; 
providing and displaying the second resource map for the other geographic locations to the user on the user device via a user application.
9. (Original) The computer-implemented method of claim 8 further comprising providing an alternative geographic location for the proposed resource site based on the landscape score falling below a predetermined threshold.  
10. (Original) The computer-implemented method of claim 9, wherein the landscape score is a first landscape score, and wherein providing the alternative geographic location further comprises calculating a second landscape score for the alternative geographic location, wherein the second landscape score is higher than the predetermined threshold or the first landscape score.  
11. (Currently Amended) The computer-implemented method of claim 8, wherein generating the first resource map further comprises displaying the first resource map as a heat map for the proposed resource site and the other resource sites for the geographic location in an interactive user interface presented in an application on a the user application on the user device.
12. (CANCELED)
13. (CANCELED)
14. (Original) The computer-implemented method of claim 8, wherein the historical interaction information stored in the interaction database comprises interaction locations, interaction amounts, resource types, resource amounts, and interaction device information.
15. (Currently Amended) A computer program product for geographic resource mapping, wherein the computer program product comprises a non-transitory computer-readable mediumAppl. No.: 16/905,459Amdt. Dated: October 29, 2021Reply to Office Action of August 3, 2021Page 8 of 22 comprising computer-readable instructions, the computer-readable instructions, when executed by a processing device, cause the processing device to: 
receive, from a user device associated with a user, a geographic location for a proposed resource
extract historical interaction information associated with the geographic location and the user from an interaction database, wherein the interaction database comprises interaction amounts associated with recorded interactions, resource types associated with the recorded interactions, and resource amounts associated with the recorded interactions, and wherein the interaction database stores data from an incoming data stream in real-time; 
generate a first resource map for the geographic location based on the historical interaction information and the proposed resource site, wherein the first resource map comprises a history of previous users at the geographic location, historical resource sites at the geographic location, the historical interaction information associated with the geographical location, historical resource types of the historical resource sites, historical resource amounts of the historical resource sites, and a first visualization of the geographic location with respect to other resource sites related to the proposed resource site; 

based on the landscape score falling below a predetermined threshold, reject the proposed resource site at the geographic location; 
extract, based on rejecting the proposed resource site at the geographic location, historical information associated with other geographic locations from the interaction database; 
calculate, based on the resource site type for the proposed resource site, the interaction types for the proposed resource site, the resource types for the proposed resource site, and the historical interaction information associated with the other geographic locations, landscape scores for the other geographic locations; Appl. No.: 16/905,459 Amdt. Dated: October 29, 2021 Reply to Office Action of August 3, 2021 Page 9 of 22 
identify, based on the landscape scores for the other geographic locations, potential geographic locations; 
generate a second resource map for the other geographic locations based on the historical interaction information and the proposed resource site, wherein the second resource map comprises a history of previous users at the other geographic locations, historical resource sites at the other geographic locations, the historical interaction information associated with the other geographic locations, and a second visualization of the other geographic locations; 
wherein the processing device is further configured to generate a geofenced area around the geographic location based off of the landscape score, wherein the first and second resource maps are defined by the geofenced area;
wherein the processing device is further configured to recalculate the geofenced area based on real time updates to the landscape score; 
provide and display the second resource map for the other geographic locations to the user on the user device via a user application.
16. (Original) The computer program product of claim 15, wherein the computer- readable instructions, when executed by the processing device, further cause the processing device to provide an alternative geographic location for the proposed resource site based on the landscape score falling below a predetermined threshold.  
17. (Original) The computer program product of claim 16, wherein the landscape score is a first landscape score, and wherein providing the alternative geographic location further comprises calculating a second landscape score for the alternative geographic location, wherein the second landscape score is higher than the predetermined threshold or the first landscape score.  
18. (Currently Amended) The computer program product of claim 15, wherein the computer-readable instructions, when executed by the processing device, further cause the processing device to display the first resource map as a heat map for the proposed resource site and the other resource sites for the geographic location in an interactive user interface presented in an application on a the user application on the user device.
19. (CANCELED)
20. (CANCELED)
REASONS FOR ALLOWANCE
With particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the system/method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention integrates the abstract idea into a practical application by describing a system/model that recalculates and renders a digital geofenced area based off of real time data, as recited in the claims, renders the claimed invention as necessarily rooted in computer technology by providing a solution specifically arising in the realm of computer networks in an electrical power grid, which goes beyond generally linking the use of an abstract idea to a particular technological environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shiffert; Nicholas J.. PEER-TO-PEER GEOTARGETING CONTENT WITH AD-HOC MESH NETWORKS, .U.S. PGPub 20160203522  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ARIF ULLAH/Primary Examiner, Art Unit 3683